Title: To Thomas Jefferson from David Ross, 9 March 1784
From: Ross, David
To: Jefferson, Thomas



Sir
Baltimore 9th. March 1784

I Wrote to you a few days before I left Virginia which I hope you’ve received. I am this far on my way home from Philadelphia. This letter will be delivered to you by Mr. Luke Wheeler a friend of mine of this place who I beg leave to introduce to you. Mr. Wheeler intends residing in Hamburg as a Merchant and wishes to go in the Public character of Consul for the States, not from motives of gain under the appointment, but, as it would add to his consequence on his first settling there. I can with great sincerity recommend Mr. Wheeler to you as a most worthy man and deserving the utmost Confidence. If you have not any other person in view for this Office I shall be extremly happy that Mr. Wheeler meets with your Patronage. I have no doubt but he will meet with the warmest support from the Maryland Members and all who are acquainted with him. I have the honor to be with great respect Your most hum Servt.,

David Ross

